DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on February 20, 2020 has been received and entered.  Claims 1, 5, 6, 8, 10, 16, 20, 22,24, 25, 27, 32, 36, 37, 41, 47, and 69 have been amended, claims 2-4, 7, 9, 11-15, 17-19, 21, 26, 30, 31, 33-35, 38-40, 42-46, 48-64, 66-68, and 70-74 have been cancelled, and no claims have been newly added.  Claim 1, 5, 6, 8, 10, 16, 20, 22, 23, 24, 25, 27, 32, 36, 37, 41, 47, 65 and 69 are pending and subject to restriction/election requirement.
Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group(I), claim(s) 1, 5, 6, 8, 10, and 16 drawn to a method of concurrently synthesizing a plurality of biomolecule-initiator conjugates, the method comprising: (a) providing a biomolecule and a controlled radical polymerization initiator to each reaction chamber in a plurality of reaction chambers, wherein identity of the biomolecule, concentration of the biomolecule, identity of the controlled radical polymerization initiator, and concentration of the controlled radical polymerization initiator are independently selected for each reaction chamber; and (b) maintaining the plurality of reaction chambers under conditions suitable for forming said plurality of biomolecule-initiator.
.
Group (II), claim(s) 20, 22,24, 25, 27, 32, 36, 37, 41, and 47, drawn to a method a plurality of biomolecule-polymer conjugates, the method comprising: (c) providing a biomolecule-initiator conjugate from the plurality of biomolecule-initiator conjugates concurrently synthesized according to claim 1, a monomer, and a catalyst to each reaction chamber in a plurality of reaction chambers; and (d) maintaining the plurality of reaction chambers under controlled radical polymerization conditions suitable for forming said[[a]] plurality of biomolecule-polymer conjugates, wherein the controlled radical polymerization conditions comprise conditions for an atom transfer radical polymerization (ATRP) procedure or a reversible-addition fragmentation chain transfer (RAFT) procedure.

Group (III), claim(s) 65, drawn to a library of biomolecule-polymer conjugates prepared according to the method of claim 20.

Group (IV), claim(s) 69, drawn to a system for concurrently synthesizing a plurality of biomolecule-polymer conjugates, the system comprising: (a) a plurality of reaction chambers configured to hold 1 to 1000 uL of fluid and to allow measurement of absorbance or fluorescence, by a spectrophotometer, of a biomolecule-polymer conjugate contained in each reaction chamber in the plurality; (b) an automated device configured to deliver one or more of a reactant, solvent or catalyst to each reaction chamber in the plurality; (c) optionally, an agitation module configured to mix contents of each reaction chamber in the plurality; (d) a monitoring module configured to monitor progress of a reaction occurring in a reaction chamber in the plurality, wherein the monitoring module is in communication with a spectrophotometer configured to measure at least one of absorbance and fluorescence of the contents of at least one reaction chamber in the plurality; (e) a purification module in fluid communication with the plurality of reaction chambers, wherein the purification module is configured to separate a biomolecule-polymer conjugate from other reaction mixture components, and wherein the other reaction mixture components comprise buffer, monomers and a catalyst; (f) an evaluation module in visual communication with the plurality of reaction chambers, wherein the evaluation module is configured to assess one or more physical properties of a biomolecule-polymer conjugate contained in each reaction chamber in the plurality, and (g) a photoirradiation module in visual communication with the plurality of reaction chambers, wherein the photoirradiation module is configured to initiate, by photoirradiation, a polymerization reaction in a reaction chamber in the plurality.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a method of concurrently synthesizing a plurality of biomolecule-initiator conjugates, the method comprising: (a) providing a biomolecule and a controlled radical polymerization initiator to each reaction chamber in a plurality of reaction chambers, wherein identity of the biomolecule, concentration of the biomolecule, identity of the controlled radical polymerization initiator, and concentration of the controlled radical polymerization initiator are independently selected for each reaction chamber; and (b) maintaining the plurality of reaction chambers under conditions suitable for forming said plurality of biomolecule-initiator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Lele et al. (Pub. No.: US 2007/0123646; Pub. Date: May 31, 2007).  Lele discloses a method of synthesis a protein initiated conjugates (abstract)  comprising attaching at least one controlled radical polymerization initiator to a protein to form a protein-initiator composition, and mixing the protein-initiator composition with  at least a monomer which undergoes controlled radical polymerization (abstract), wherein the ratio of monomer concentration to initiator group concentration can be 1 to 100,000 [0014]..

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617